[synacorlogo.gif]

July 24, 2013


Scott Bailey
5045 Shale Bluff Ct.
Clarence, NY 14031


Dear Scott:
As you are aware, the terms of your employment with Synacor, Inc. (the
“Company”) are the subject of a letter agreement between you and the Company
dated September 7, 2010 (your “Letter Agreement”). The Company desires to amend
the terms of your Letter Agreement as follows, with your consent, effective as
of the date of this letter:
(1)Replace the seventh sentence of paragraph 2 of the Letter Agreement with the
following sentence:
The bonus for a fiscal year will be paid to you during the calendar year
immediately following such fiscal year and after the Company’s books for the
completed fiscal year have been closed, and will only be paid if you are
employed by the Company at the time of payment.
(2)Replace the first, second, and third sentences of paragraph 6 of the Letter
Agreement with the following language:
If the Company terminates your employment for any reason other than Cause or
Permanent Disability, then the Company shall pay you your base salary for a
period of twelve (12) months following the termination of your employment (the
“Continuation Period”). Your base salary will be paid at the rate in effect at
the time of your termination of employment and in accordance with the Company’s
standard payroll procedures. The salary continuation payments will commence on
the Company’s first payroll date that occurs on or following the 61st day after
your termination from employment and, once they commence, will include any
unpaid amounts accrued from your termination of employment. The Company shall
also pay you an amount equal to your target bonus for the fiscal year that
includes the date of your termination of employment (prorated to your last day
of employment) on the first payroll date described in the immediately preceding
sentence.
(3)Replace paragraph 7 of the Letter Agreement with the following language:
7. COBRA. If the Company terminates your employment for any reason other than
Cause or Permanent Disability, the Company will pay you an additional

[footerimage.gif]

--------------------------------------------------------------------------------

[synacorlogo.gif]

amount during the Continuation Period, paid in approximately equal installments
in accordance with the Company’s standard payroll procedures, equal to 100% of
the cost of insurance premiums for group medical and dental coverage under the
Company’s group health plan during the Continuation Period for you (and, if
applicable, your spouse and other dependents) at the same level of coverage as
on the date your employment terminates, using the rates that are then in effect
(the “Additional Payments”). The Additional Payments may be used by you for any
purpose, including but not limited to purchase of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).
(4)Add the following language as new paragraph 14 of the Letter Agreement:
14. Section 409A. It is the intention of the parties that this letter agreement
comply with and be interpreted in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended and the United States Department of Treasury
regulations and other guidance issued thereunder (collectively, “Section 409A”).
Each payment in a series of payments provided to you pursuant to this letter
agreement will be deemed a separate payment for purposes of Section 409A. If any
amount payable under this letter agreement upon a termination of employment is
determined by the Company to constitute nonqualified deferred compensation for
purposes of Section 409A (after taking into account the short-term deferral
exception and the involuntary separation pay exceptions of the regulations
promulgated under Section 409A which are hereby incorporated by reference), such
amount shall not be paid unless and until your termination of employment also
constitutes a “separation from service” from the Company for purposes of Section
409A. In the event that you are determined by the Company to be a “specified
employee” for purposes of Section 409A at the time of your separation from
service with the Company, any payments of nonqualified deferred compensation
(after giving effect to any exemptions available under Section 409A) otherwise
payable to you during the first six (6) months following your separation from
service shall be delayed and paid in a lump sum upon the earlier of (x) your
date of death, or (y) the first day of the seventh month following your
separation from service, and the balance of the installments (if any) will be
payable in accordance with their original schedule. To the extent any expense,
reimbursement or in-kind benefit provided to you constitutes nonqualified
deferred compensation for purposes of Section 409A, (i) the amount of any
expense eligible for reimbursement or the provision of any in-kind benefit with
respect to any calendar year shall not affect the amount of expense eligible for
reimbursement or the amount of in-kind benefit provided to you in any other
calendar year, (ii) the reimbursements for expenses for which you are entitled
to be reimbursed shall be made on or before the last day of the calendar year
following the calendar year in

[footerimage.gif]

--------------------------------------------------------------------------------

[synacorlogo.gif]

which the applicable expense is incurred, and (iii) the right to payment or
reimbursement or in-kind benefits hereunder may not be subject to liquidation
for any other benefit.
If you are in agreement with these amendments to your Letter Agreement please
execute this document as indicated below and return it to me no later than
September 20, 2013. All other provisions of your Letter Agreement will remain in
effect as written. If you have any questions, please call me at (716) 362-3305.
Very truly yours,
SYNACOR, INC.
/s/ Julia Culkin-Jacobia
JULIA CULKIN-JACOBIA
VICE PRESIDENT OF ADMINISTRATION


I have read and agree to the above changes to my Letter Agreement:


/s/ Scott Bailey    
Scott Bailey

























[footerimage.gif]